 

Exhibit 10.1

 

AUTOLIV, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

Effective January 1, 2017

 

I.

Adoption Date; Effective Date.  On February 20, 2017 (the “Adoption Date”), the
Board adopted this Non-Employee Director Compensation Policy, to be effective
January 1, 2017.  

 

II.

Retainers.  The following shall remain in effect until changed by the Board:

 

Annual Base Retainer*

 

All Non-Employee Directors other than Chairman

$240,000

Non-executive Chairman

$390,000

Lead Director Annual Supplemental Retainer*

$40,000

Committee Chair Annual Supplemental Retainers*

 

Audit Committee

$30,000

Compensation Committee

$20,000

Nominating and Corporate Governance Committee

$20,000

Compliance Committee

$20,000

 

*Subject to proration as described below.

 

III.

Payment Schedule

 

Annual Base Retainer

1)

Payment in Cash.  Fifty percent (50%) of the applicable Annual Base Retainer
will be paid (a) in cash, (b) in advance, (c) on a quarterly basis and (d)
prorated as described below.

 

“Quarterly Service Period”

Payment Date

May 1 to July 31

3 business days after the date of Annual General Meeting of Shareholders (“AGM”)

August 1 to October 31

August 1*

November 1 to January 31

November 1*

February 1 to April 30

February 1*

 

 

•

If a non-employee director is newly appointed or elected to the Board at the
AGM, then his or her first quarterly cash payment will be prorated to reflect
two full calendar months of service (e.g. if the AGM is in May, then the first
quarterly cash payment will be with respect to service during June and July of
such Quarterly Service Period).  

 

 

•

If a non-employee director is newly appointed or elected to the Board at any
time other than at an AGM, then his or her first quarterly cash payment will be
prorated to reflect the number of full calendar months of service between the
effective date of the non-employee director’s appointment or election through
the last day of the respective Quarterly Service Period (e.g. if a non-employee
director is appointed to the Board on December 15, then his or her first
quarterly cash payment will be with respect to service during January of such
Quarterly Service Period), and will be paid on the third business day following
the date of his or her appointment or election.

 

 

--------------------------------------------------------------------------------

 

 

•

If a non-employee director is not re-elected at the AGM, or a newly-nominated
individual is not elected as a non-employee director at the AGM, then he or she
will not receive any cash payment for services during the month of such AGM.

 

*If the payment date is not a business day, then the applicable payment shall be
made on the first business day immediately following the payment date.

 

2)

Payment in Stock. Subject to share availability under the amended and restated
Autoliv, Inc. 1997 Stock Incentive Plan, as the same may be amended from time to
time (the “Plan”), fifty percent (50%) of the applicable Annual Base Retainer
will be paid in the form of restricted stock units (the “Annual RSU Award”)
granted on the date that the AGM is held (or, if the person becomes a
non-employee director at any time other than at an AGM, the first business day
following the effective date on which the person becomes a non-employee
director) (in either case, a “RSU Grant Date”). The Annual RSU Awards will be
granted under, and subject to the terms and conditions of, the Plan, and will
vest on the earlier of (i) date of the next AGM, or (ii) the one-year
anniversary of the RSU Grant Date (the “RSU Vesting Date”), subject to the
non-employee director’s continued service on the Board on the RSU Vesting Date.
If a non-employee director’s service on the Board terminates for any reason
prior to the RSU Vesting Date, then he or she will forfeit the Annual RSU Award.
The number of RSUs granted pursuant to the Annual RSU Award will be determined
by (A) dividing the amount that is fifty percent (50%) of the applicable Annual
Base Retainer by the closing price of a share of Common Stock on the RSU Grant
Date and (B) rounding to the nearest whole number. If a non-employee director is
newly appointed or elected to the Board at any time other than at an AGM, then
the dollar value of his or her Annual RSU Award will be prorated based on the
number of full calendar months between the effective date of the non-employee
director’s appointment or election through the month in which the next AGM will
be held.  

 

Lead Director and Committee Chair Retainers

 

Lead Director and Committee Chair annual supplemental retainers will be paid in
cash quarterly in advance, as set forth in the table above, and subject to
proration as described under the “Annual Base Retainer” section above. In the
event a non-employee director is serving as Committee Chair during  a Quarterly
Service period and leaves such appointment to be appointed as a Committee Chair
with a higher retainer or as Lead Director during the same Quarterly Service
Period, the quarterly retainer for such director will be re-calculated pro-rated
for days of service in each role during the quarter and the difference is paid
on the third business day following his or her appointment.

 

Stock Ownership Policy.  Non-employee directors are required to hold shares of
Common Stock granted pursuant to the Annual Stock Grants until he or she has met
the ownership requirements set forth in the Autoliv, Inc. Stock Ownership Policy
for Non-Employee Directors.

 

Transition. The payment schedule set forth on Appendix A hereto will apply to
the service period commencing January 1, 2017 and ending on the date that the
2017 AGM will be held (the “Transition Period”)

 

 

--------------------------------------------------------------------------------

 

APPENDIX A

 

The Board previously maintained a director compensation policy pursuant to which
non-employee directors were paid compensation for their service on the Board in
arrears (the “Prior Program”). The following payment schedule will apply to the
Transition Period.  

 

 

1)

Pursuant to the Prior Program, each non-employee director received fifty percent
(50%) of his or her applicable Annual Base Retainer paid in the form of
fully-vested shares of Common Stock (“Fully-Vested Stock Grant”) on the date in
each calendar year when the Company grants its annual incentives for employees
for the coming year, as payment for service on the Board during the prior
calendar year.  Notwithstanding the terms of the Prior Program, non-employee
directors in service on the Adoption Date (“Current Non-Employee Directors”)
will not receive their Fully-Vested Stock Grant originally scheduled to be made
in February 2017 under the Prior Program, as consideration for his or her
service through December 31, 2016.  Instead, such Fully-Vested Stock Grant shall
be made on the date that the 2017 AGM is held (in addition to the Annual RSU
Award to be granted on such date under the new program).  

 

 

2)

Each Current Non-Employee Director has received his or her cash payment (with
respect to fifty percent (50%) of his Annual Base Retainer, as well as any
applicable Lead Director Annual Supplemental Retainer and Committee Chair Annual
Supplemental Retainer) originally scheduled to be paid in January 2017 under the
Prior Program, as consideration for his service through December 31, 2016.

 

 

3)

Each Current Non-Employee Director (or a non-employee director that becomes a
non-employee director during the Transition Period) will receive a one-time cash
payment on the third business day following the date the 2017 AGM is held in
satisfaction of both the cash and stock portion of the Annual Base Retainer and
the Lead Director and Committee Chair annual supplemental retainers for service
during the Transition Period (prorated based on the number of full months of
service as a non-employee director during the Transition Period, if applicable).

 

 

4)

No additional stock will be granted as consideration for service during the
Transition Period.

 

 